Citation Nr: 0946600	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  05-09 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether termination of VA improved death pension benefits 
effective October 1, 1999, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel

 

INTRODUCTION

The Veteran served on active duty from January 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2003 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Milwaukee, Wisconsin.

The termination of the appellant's VA improved death pension 
benefits, effective October 1, 1999, created an overpayment 
in the calculated amount of $20,833.00.  The appellant 
requested a waiver of recovery of this debt; her request was 
denied by the Committee on Waivers and Compromises 
(Committee) in August 2004.  The Committee noted in its 
August 2004 letter to the appellant that although the 
original debt was in the calculated amount of $20,833.00, her 
death pension benefits had since been retroactively 
reinstated, effective December 1, 2001.  Therefore, her 
remaining debt, which the Committee determined should not be 
waived, stood at $3,540.00.  The appellant filed a notice of 
disagreement with the Committee's decision, and in March 
2005, a statement of the case was sent to the appellant along 
with notice as to what she needed to submit to perfect her 
appeal.  

The appellant's accredited representative noted on the 
October 2009 Appellate Brief Presentation that the issue of 
entitlement to a waiver of recovery of overpayment of death 
pension benefits in the calculated amount of $20,833.00 was 
on appeal before the Board.  However, seeing as no 
Substantive Appeal has been received as of the date of this 
decision, the Board does not have jurisdiction of this issue.  
The only matter for appellate consideration is therefore the 
validity of the termination of the appellant's VA improved 
death pension benefits.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant was in receipt of VA improved death pension 
benefits effective from May 1, 1996.  

2.  As of September 9, 1999, the appellant was in receipt of 
recurring income totaling $5,142 in SSA benefits and non-
recurring income totaling $12,214 in withdrawals from a 
private annuity; unreimbursed medical expenses totaled 
$6,939.

3.  The evidence of record does not indicate that any of the 
withdrawals from the appellant's annuity in calendar year 
1999 represented a loan.  

4.  As of September 9, 1999, the appellant's countable annual 
income for VA improved death pension purposes is in excess of 
the established maximum rate of pension payable for a 
surviving spouse with no dependents. 


CONCLUSION OF LAW

Termination of VA improved death pension benefits, effective 
October 1, 1999, was proper.  38 U.S.C.A. §§ 1503(a)(8), 1541 
(West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.660 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).  

With respect to VA's duty to notify, a letter sent to the 
appellant in July 2003 clearly advises her of the evidence 
and information necessary to prevent termination of her VA 
improved death pension benefits.  In this regard, this letter 
expressly requests that she provide proof that the money 
received in 1999 was a loan and not a withdrawal of her 
annuity.  Additionally, she is asked to provide more specific 
information regarding the date(s) of the payment(s) since it 
is not countable until the month after its receipt.  As for 
VA's duty to assist, all potentially relevant evidence has 
been obtained.  As discussed in more detail below, there is 
no possibility that any additional notice or development 
would aid the appellant in substantiating her claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Thus, any failure on 
the part of VA to provide additional notice or assistance 
constitutes harmless error.
 
Discontinuance of Benefits and Due Process

Prior to reducing benefits by reason of information received 
concerning income, VA is required to comply with pertinent VA 
regulations concerning due process.  See 38 C.F.R. § 3.105(h) 
(2009).  Specifically, VA must create a proposal for the 
reduction that sets forth all material facts and reasons, 
notify the beneficiary at his or her latest address of record 
of the contemplated action, and furnish detailed reasons 
thereof.  Id.  The beneficiary must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level.  Id.  In 
the advance written notice, the beneficiary will be informed 
of his or her right for a pre-determination hearing, and if a 
timely request for such a hearing is received (i.e., within 
30 days), benefit payments shall be continued at the 
previously established level pending a final determination.  
38 C.F.R. § 3.105(i)(1) (2009).

In the present case, the RO complied with the procedures set 
forth above and notified the appellant of the proposed 
termination in death pension benefits and her rights in 
challenging this proposed reduction by letter dated in July 
2003.  Thus, the remaining question is whether termination of 
the appellant's benefits, effective October 1, 1999, was 
proper.

Analysis

Historically, the appellant was in receipt of VA improved 
death pension benefits, effective from May 1, 1996.  
38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.23, 3.273 
(2009).  In July 2003, the VA notified the appellant that 
information had been received which showed that she had 
received income from a life insurance annuity in 1999 which 
had not been previously reported to the VA.  In light of this 
information, the VA found that the appellant's countable 
income exceeded the maximum allowed by law, and it was 
therefore proposed that her death pension benefits be 
terminated effective February 1, 1999.  Following additional 
development and notice, the appellant's death pension was 
terminated, effective October 1, 1999.  See Letter to 
Appellant dated October 22, 2003.  

Pursuant to VA regulations, a surviving spouse of a veteran 
who met the wartime service requirements will be paid the 
maximum rate of pension, reduced by the amount of her 
countable income.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. 
§§ 3.23, 3.273 (2009).  Payments from any kind of source 
shall be counted as income during the 12-month annualization 
period in which received, unless specifically excluded.  
38 C.F.R. § 3.271 (2009).  Nonrecurring income (income 
received on a one-time basis) will be counted, for pension 
purposes, for a full 12-month annualization period following 
receipt of the income.  38 C.F.R. § 3.271(a)(3).  Income 
received from a private annuity, including payments of 
principal and/or interest, are not a type of payment which 
are specifically excluded by the VA in the calculation of VA 
improved pension benefits.  See 38 C.F.R. § 3.272 (2009).

Basic entitlement exists only if, among other things, the 
appellant's income is not in excess of the maximum annual 
pension rate (MAPR) specified by law.  38 U.S.C.A. § 1521(a).  
Effective December 1, 1998, the MAPR for a surviving spouse 
with no dependents was $5,884.  See VA Manual M21-1, Part I, 
Appendix B.  The maximum MAPR (applicable for a surviving 
spouse with no dependents requiring regular aid and 
attendance) was $9,409.  See id.  

Prior to VA's proposed termination, the appellant's annual 
income for 1999 was calculated using data received from the 
appellant as well as data received from the Social Security 
Administration (SSA).  See VA Form 21-0518-1, Improved 
Pension Eligibility Verification Report (Surviving Spouse 
With No Children), received May 25, 1999; VA Form 21-8416, 
Medical Expense Report, received February 15, 2000.  At such 
time, the appellant's countable income consisted of recurring 
income totaling $5,142 in SSA benefits and non-recurring 
income totaling $5,407 in interest income earned on a life 
insurance annuity.  Also of record was information showing 
$6,939 in unreimbursed medical expenses.  See 38 U.S.C.A. § 
1503(a)(8) (West 2002); 38 C.F.R. § 3.272(g) (2009) (total 
income may be reduced by amounts equal to amounts paid by a 
surviving spouse for unreimbursed medical expenses, if such 
amounts exceed five percent of the MAPR).  Using the above 
information, the VA determined the appellant's countable 
income for calendar year 1999 to be $3,904.00.  This was well 
below the MAPR, and she was therefore entitled to death 
pension benefits.  See 38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 
3.273.

In March 2003, the VA received information from United Life & 
Annuity Insurance Company (United Life) that the appellant 
had received income in the amount of $12,214.99 for calendar 
year 1999 as a "withdrawal from fixed annuity contract."  
See Income Verification from United Life received March 28, 
2003.  As discussed above, the appellant had previously 
reported receiving interest income from the United Life 
annuity in the amount of $5,407 for calendar year 1999.  This 
left $6,807.99 which was not reported, and therefore not 
considered in VA's previous determination regarding 
entitlement to VA improved death pension benefits.  

Thereafter, as previously noted, the VA contacted the 
appellant, notified her of its proposed termination of 
benefits, and asked her to provide additional information 
which might either prevent or delay termination of her 
benefits.  In this regard, the VA noted that the record 
contained lay evidence indicating that some or all of this 
money may have been a loan, rather than a withdrawal of 
income, from the United Life annuity.  See Letter Written by 
Appellant's Daughter dated August 29, 2003.  If that was the 
case, such payment(s) would not be considered income for 
purposes of determining entitlement to death pension 
benefits.  

Additionally, the appellant was asked to provide information 
regarding the date of the disbursement(s), as the $12,214.99 
would not be counted until the month following receipt of the 
income.  See 38 C.F.R. § 3.271(a)(3).  She was informed that 
if information was not provided which verified the date of 
receipt of this money, the VA would assume that it was 
received in January 1999; thus, it would affect her improved 
death pension award effective February 1, 1999.  See id.; see 
also 38 C.F.R. §§ 3.273(c), 3.660(a)(2) (2009).

In September 2003, the appellant submitted a Statement of 
Account for the United Life annuity which showed account 
activity for the period from August 4, 1999, to August 4, 
2000.  Pertinent to the present appeal, this document showed 
a withdrawal of $9,816.77 on September 9, 1999.  
Additionally, there was evidence that the appellant had 
previously received a loan from the annuity.  It was noted, 
however, that there was no 'new loan' activity for the period 
of this Statement of Account; thus, the $9,816.77 
disbursement is not shown to be a loan.  

The appellant failed to provide any additional information 
regarding payment(s) received in calendar year 1999 from 
United Life.  Therefore, absent any evidence other than the 
appellant's own lay statements that the remaining balance 
disbursed to the appellant in 1999, namely, $2,398.22, was a 
loan, the Board finds that this money also constitutes income 
received.  Moreover, since there is no indication when this 
money was received, it will be considered as being received 
in January 1999, as previously reported to the appellant.  

Using the information provided by United Life and the 
appellant, the record reflects that as of January 1999 the 
appellant was in receipt of recurring income totaling $5,142 
in SSA benefits and non-recurring income totaling $2,398 in 
United Life withdrawals (this amount was derived by 
subtracting the September 1999 payment of $9,816 from total 
withdrawals for calendar year 1999 of $12,214).  With regards 
to the latter income, it is countable for the entire 12-month 
annualization period following its receipt.  See 38 C.F.R. 
§ 3.271(a)(3), 3.273(c).  On September 9, 1999, the appellant 
received income in the amount of $9,816 from United Life 
which, pursuant to VA law and regulations.  Thus, as of 
September 9, 1999, the appellant was in receipt of recurring 
income totaling $5,142 in SSA benefits and non-recurring 
income totaling $12,214 in United Life withdrawals (January 
and September 1999 payments).  Subtracting unreimbursed 
medical expenses totaling $6,939 from the appellant's income, 
her countable income effective September 9, 1999, is 
$10,417.00.  This is well above the pertinent MAPR for 
improved death pension benefits.  Furthermore, it exceeds 
even the maximum allowable MAPR which is applicable for a 
surviving spouse with no dependents requiring regular aid and 
attendance.  See VA Manual M21-1, Part I, Appendix B.  

Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660(a)(2).  In the present case, the 
appellant's income as of September 9, 1999, exceeds the 
maximum allowable pension rate for a surviving spouse with no 
dependents.  Thus, as of September 9, 1999, she is no longer 
entitled to VA improved death pension benefits.  The 
effective date of her termination was therefore properly 
determined to be October 1, 1999.  See id.  

The Board acknowledges the appellant's disagreement with the 
VA's decision to terminate her improved death pension 
benefits effective October 1, 1999.  However, as previously 
discussed, her countable income clearly exceeded that allowed 
by VA law and regulations.  Moreover, the Board notes that 
the appellant was fully aware of the need to provide VA with 
all information regarding her income and net worth, including 
any annuities.  See VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child.  See also 
Letters to Appellant dated April 25, 1996, January 10, 2000.  
Notably, in addition to failing to provide accurate 
information regarding income received from the United Life 
annuity, the appellant failed to make any mention of the 
annuity on her April 1996 application for death pension 
benefits despite evidence of record that she created the 
annuity in August 1994 with a $25,000 deposit.  

The application of the principle of reasonable doubt is not 
appropriate in this case, and the Board finds that 
termination of the appellant's improved death pension 
benefits, effective October 1, 1999, was proper in light of 
her excessive income.  See 38 U.S.C.A. § 5107(b) (West 2002) 
; 38 C.F.R. § 3.102 (2009). 








	(CONTINUED ON NEXT PAGE)
ORDER

Termination of VA improved death pension benefits effective 
October 1, 1999, was proper, and this appeal is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


